 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    Case No. 1:19-cv-01057-LJO-SAB (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR EXTENSION OF TIME AND FOR
13           v.                                         ORDER TRANSFERRING CASE TO
                                                        PROPER VENUE AND JURISDICTION
14    STATE OF CALIFORNIA, et al.,
                                                        (ECF No. 15)
15                       Defendants.
                                                        ORDER DISMISSING ACTION WITHOUT
16                                                      PREJUDICE FOR FAILURE TO PAY FILING
                                                        FEE AND FAILURE TO OBEY COURT
17                                                      ORDERS
18                                                      (ECF Nos. 12, 14)
19

20          Plaintiff Allen Hammler is a state prisoner proceeding pro se in this civil rights action

21   pursuant to 42 U.S.C. § 1983.

22          Plaintiff initiated this action on August 1, 2019. (ECF No. 1.) On September 26, 2019,

23   Plaintiff filed an application to proceed in forma pauperis. (ECF No. 7.)

24          On October 2, 2019, the assigned Magistrate Judge issued findings and recommendations

25   that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. §

26   1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full in order to proceed with

27   this action. (ECF No. 10.) The findings and recommendations were served on Plaintiff and

28   contained notice that any objections thereto were to be filed within thirty (30) days after service
                                                        1
 1   of the findings and recommendations. (Id.) Plaintiff timely filed objections on October 24, 2019.

 2   (ECF No. 11.)

 3           On November 2, 2019, the undersigned issued an order adopting the October 2, 2019

 4   findings and recommendations in full and denying Plaintiff’s application to proceed in forma

 5   pauperis pursuant to 28 U.S.C. § 1915(g). (ECF No. 12.) The undersigned ordered Plaintiff to

 6   pay the $400.00 filing fee in full within twenty-one days from the date of service of the order.

 7   (Id.)

 8           On November 22, 2019, Plaintiff filed a motion for reconsideration pursuant to Federal

 9   Rule of Civil Procedure 60(b). (ECF No. 13.)

10           On December 18, 2019, the Court denied Plaintiff’s motion for reconsideration. (ECF No.

11   14.) The Court also granted Plaintiff an additional twenty-one (21) days from the date of service

12   of the order to pay the $400.00 filing fee in full. (Id. at 3-4.)

13           Currently before the Court is Plaintiff’s motion for extension of time and order

14   transferring case to proper venue and jurisdiction, filed pursuant to the prison mailbox rule on

15   January 4, 2020 and docketed on January 8, 2020. (ECF No. 15.) In his motion, Plaintiff

16   requests that the Court grant him a 30-day extension of time to pay the $400.00 filing fee and

17   transfer this case to the Sacramento Division of the U.S. District Court for the Eastern District of

18   California. (Id.)

19           According to Plaintiff, he seeks to transfer venue of this action to the Sacramento Division

20   of the U.S. District Court for the Eastern District of California because this Court has no
21   jurisdiction to make any orders or issue any rulings in this case since the events giving rise to

22   Plaintiff’s complaint occurred in Sacramento and the named defendants are “residents of

23   Sacramento State Prison.” (Id. at 3.) However, while Plaintiff’s complaint states that the

24   violations at issue in the complaint occurred at “Sacrament[o] State Prison,” the complaint also

25   states that the violations occurred at Kern Valley State Prison and “Calif. State Prison[,]

26   Corcoran.” (ECF No. 1, at 1.) Additionally, while Plaintiff’s complaint states that four of the
27   named defendants are employed at either “Sac. Head-Quarters” or “Sac. State Prison[,]”

28   Plaintiff’s complaint also states that Defendant Soto is employed at Kern Valley State Prison and
                                                          2
 1   Defendants Arden and Gamboa are employed at California State Prison, Corcoran. (Id. at 2-3.)

 2   Therefore, the Court finds that, since some of the named defendants reside, and some of the

 3   events giving rise to Plaintiff’s complaint occurred, in the Fresno Division of the U.S. District

 4   Court for the Eastern District of California, venue over this action is proper in the Fresno Division

 5   of the U.S. District Court for the Eastern District of California. 28 U.S.C. § 1391(b); Local Rule

 6   120(d). Thus, this Court has full jurisdiction to make orders and issue rulings in this case.

 7   Consequently, Plaintiff’s request for an order transferring this action to the Sacramento Division

 8   of the U.S. District Court for the Eastern District of California is denied.

 9          Further, Plaintiff requests that the Court grant him a 30-day extension of time to pay the

10   $400.00 filing fee while the Court transfers this case to the Sacramento Division of the U.S.

11   District Court for the Eastern District of California. (ECF No. 15, at 1.) However, Plaintiff’s

12   request for an order transferring venue of this action has been denied and Plaintiff has not

13   provided the Court with any other reason that would demonstrate good cause for a 30-day

14   extension of time to pay the filing fee. Fed. R. Civ. P. 6(b). Therefore, Plaintiff’s request for a

15   30-day extension of time to pay the $400.00 filing fee is denied.

16          As noted above, in the Court’s November 2, 2019 order, Plaintiff was ordered to pay the

17   $400.00 filing fee in full within twenty-one days from the date of service of the order. (ECF No.

18   12, at 4.) On December 18, 2019, the Court granted Plaintiff an additional twenty-one days from

19   the date of service of that order to pay the $400.00 filing fee in full. (ECF No. 14, at 3-4.)

20   Additionally, Plaintiff was warned in the Court’s November 2, 2019 and December 18, 2019
21   orders that failure to pay the filing fee within the specified time would cause this action to be

22   dismissed.

23          However, the time allotted to Plaintiff to pay the $400.00 filing fee has expired and

24   Plaintiff has failed to pay the $400.00 filing fee in full. As such, this case cannot proceed.

25   Therefore, this matter will be dismissed.

26          Accordingly, it is HEREBY ORDERED that:
27          1.      Plaintiff’s motion for extension of time and order transferring case to proper venue

28                  and jurisdiction, (ECF No. 15), is DENIED;
                                                        3
 1        2.    This action is DISMISSED, without prejudice, based on Plaintiff’s failure to

 2              comply with the Court’s November 2, 2019 and December 18, 2019 orders, (ECF

 3              Nos. 12, 14), and his failure to pay the $400.00 filing fee in full; and

 4        3.    The Clerk of the Court is directed to close this case.

 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:   January 14, 2020                        /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
